DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10936362. Although the claims at issue are not identical, they are not patentably distinct from each other because see table below.

Instant Application
10936362 Patent 
1. A system, comprising: 

a computing device comprising a processor and a memory; 

machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: 

receive an eviction request from a first host, the eviction request comprising data regarding a virtual machine to be migrated from the first host; 

broadcast the eviction request to a plurality of hosts; receive at least one response to the eviction request, the at least one response comprising a score representing an ability of a respective one of the plurality of hosts to act as a new host for the virtual machine; 

select a second host from the plurality of hosts to act as the new host for the virtual machine based at least in part on the at least one score; and 

send a response to the first host, the response associated with the eviction request.
1. A system, comprising: 

a computing device comprising a processor and a memory; machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: 



receive an eviction request from a first host, the eviction request comprising data regarding a virtual machine to be migrated from the first host; 

broadcast the eviction request to a plurality of hosts; receive a plurality of responses from the plurality of hosts, each response comprising a score representing an ability of a respective one of the plurality of hosts to act as a new host for the virtual machine; 

select a second host from the plurality of hosts to act as the new host for the virtual machine based at least in part on the score in each of the plurality of responses; and 

send a response to the first host, the response containing an identifier of the second host.
2. The system of claim 20, wherein the machine-readable instructions further cause the computing device to determine whether any of the plurality of hosts are available as the new host for the virtual machine based at least in part on the at least one score.


3. The system of claim 20, wherein the machine-readable instructions that cause the computing device to select the second host based at least in part on the at least one score further comprises: select the at least one response that comprises the highest score; and select a host associated with the at least one response that comprises the highest score as the second host.

4. The system of claim 20, wherein the eviction request is stored in a request queue stored in the memory of the computing device.

5. The system of claim 20, wherein the data regarding the virtual machine comprises an amount of memory allocated to the virtual machine.

6. The system of claim 20, wherein the data regarding the virtual machine comprises a central processor utilization (CPU) metric.

7. The system of claim 20, wherein the data regarding the virtual machine comprises an amount of bandwidth consumed by the virtual machine.
2. The system of claim 1, wherein the machine-readable instructions further cause the computing device to determine whether any of the plurality of hosts are available as the new host for the virtual machine based at least in part on the score in each of the plurality of responses.

3. The system of claim 1, wherein the machine-readable instructions that cause the computing device to select the second host based at least in part on the score in each of the plurality of responses further comprises: select a response in the plurality of responses that comprises the highest score; and select a host associated with the response that comprises the highest score as the second host.
4. The system of claim 1, wherein the eviction request is stored in a request queue stored in the memory of the computing device.

5. The system of claim 1, wherein the data regarding the virtual machine comprises an amount of memory allocated to the virtual machine.

6. The system of claim 1, wherein the data regarding the virtual machine comprises a central processor utilization (CPU) metric.

7. The system of claim 1, wherein the data regarding the virtual machine comprises an amount of bandwidth consumed by the virtual machine.
16. The non-transitory, computer readable medium of claim 20, wherein the machine- readable instructions further cause the computing device to determine whether any of the plurality of hosts are available as the new host for the virtual machine based at least in part on the at least one score.


17. The non-transitory, computer readable medium of claim 20, wherein the machine- readable instructions that cause the computing device select the second host based at least in part on the at least one score further comprise: selecting the at least one response that comprises the highest score; and selecting a host associated with the at least one response that comprises the highest score as the second host.


18. The non-transitory, computer readable medium of claim 20, wherein the data regarding the virtual machine comprises an amount of memory allocated to the virtual machine.

19. The non-transitory, computer readable medium of claim 20, wherein the data regarding the virtual machine comprises a central processor utilization (CPU) metric.

20. The non-transitory, computer readable medium of claim 20, wherein the data regarding the virtual machine comprises an amount of bandwidth consumed by the virtual machine.
16. The non-transitory, computer readable medium of claim 1, wherein the machine-readable instructions further cause the computing device to determine whether any of the plurality of hosts are available as the new host for the virtual machine based at least in part on the score in each of the plurality of responses.

17. The non-transitory, computer readable medium of claim 1, wherein the machine-readable instructions that cause the computing device to select the second host based at least in part on the score in each of the plurality of responses further comprises: selecting a response in the plurality of responses that comprises the highest score; and selecting a host associated with the response that comprises the highest score as the second host.

18. The non-transitory, computer readable medium of claim 1, wherein the data regarding the virtual machine comprises an amount of memory allocated to the virtual machine.

19. The non-transitory, computer readable medium of claim 1, wherein the data regarding the virtual machine comprises a central processor utilization (CPU) metric.

20. The non-transitory, computer readable medium of claim 1, wherein the data regarding the virtual machine comprises an amount of bandwidth consumed by the virtual machine.



As per claim 8, see rejection on claim 1. 

As per claims 9-14, see claims 2-7. 

As per claim 15, see rejection on claim 1. 

Claim Objections
Claims 2-7 are objected to because of the following informalities:  

As per claim 2, “The system of claim 20”, ll 1, should be “The system of claim 1”. 

As per claims 3-7, see objection on claim 1. 

Appropriate correction is required.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196